Citation Nr: 1004176	
Decision Date: 01/28/10    Archive Date: 02/16/10

DOCKET NO.  06-31 813A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for 
sarcoidosis.  

2.  Entitlement to service connection for hypertension, 
claimed as high blood pressure.

3.  Entitlement to a compensable rating for bilateral tinea 
pedis. 

4.  Entitlement to a rating in excess of 10 percent for 
chondromalacia patella of the left knee.

5.  Entitlement to a rating in excess of 10 percent for 
chondromalacia patella of the right knee.

6.  Entitlement to a rating in excess of 20 percent for 
traumatic arthritis of the lumbar spine. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Riley, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1970 to April 
1993.  This case comes before the Board of Veterans' Appeals 
(Board) on appeal from November 1996 and April 2006 rating 
decisions issued by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Columbia, South Carolina.  

The Veteran testified in multiple hearings in connection with 
the current appeal and most recently provided testimony at a 
videoconference hearing before the undersigned Acting 
Veterans Law Judge in October 2009.  Transcripts of all the 
hearings are associated with the claims folder. 

In June 2000, the Board remanded the claim for entitlement to 
an increased rating for chondromalacia patella of the left 
knee.  While the claim was in remand status, an increased 
rating of 10 percent was granted by the RO in a May 2002 
rating decision, effective August 6, 1996.  A veteran is 
generally presumed to be seeking the maximum benefit allowed 
by law and regulation, and a claim remains in controversy 
where less than the maximum available benefit is awarded.  AB 
v. Brown, 6 Vet. App. 35 (1993).   However, when the 
Veteran's appeal returned to the Board, the claim for 
entitlement to an increased rating for left knee 
chondromalacia patella was not addressed in the Board's June 
2003 and November 2004 decisions.  Therefore, the Veteran's 
claim has remained pending and stems from the November 1996 
rating decision.  

In the April 2006 notice of disagreement, the Veteran argued 
that a higher rating was warranted for tinea pedis as he also 
manifested eczema on his back and legs.  Service connection 
is not in effect for eczema, and the current claim for an 
increased rating is only concerned with the Veteran's 
service-connected tinea pedis of the bilateral feet.  
However, the Veteran may file a claim for entitlement to 
service connection for eczema if he wishes. 

In August 2006, the Veteran submitted a statement withdrawing 
his appeal on all issues except entitlement to service 
connection for hypertension and a compensable evaluation for 
tinea pedis.  Despite the Veteran's withdrawal, the RO 
continued to develop the other claims on appeal and issued 
statements of the case (SOCs) addressing these issues in 
September 2006 and July 2007.  The Veteran responded with 
substantive appeals in October 2006 and August 2007 and the 
issues were certified to the Board.  The Veteran has 
indicated a desire to proceed with his claims and the RO has 
not closed the appeal.  Therefore, the Board will issue a 
decision with respect to the issues listed on the title page 
of this decision.


FINDINGS OF FACT

1.  The Veteran's claim for entitlement to service connection 
for sarcoidosis was denied in a June 2000 Board decision.  

2.  The evidence received since the Board's June 2000 
decision does not relate to a necessary element of service 
connection that was previously lacking, and does not raise a 
reasonable possibility of substantiating the claim.

3.  Hypertension was not manifested within one year from the 
Veteran's discharge from service, and is not the result of a 
disease or injury in service.

4.  The Veteran's bilateral tinea pedis has not required 
systemic therapy and occupies less than five percent of his 
total body area or exposed surface area. 

5.  The Veteran's chondromalacia patella of the left and 
right knees manifests instability that most nearly 
approximates slight than moderate. 

6.  The Veteran's chondromalacia patella of the left knee 
manifests painful motion with flexion limited to 70 degrees 
throughout the claims period, full extension for the period 
prior to March 5, 2009, and extension limited to 10 degrees 
thereafter.

7.  The Veteran's chondromalacia patella of the right knee 
manifests painful motion with flexion limited to 80 degrees 
throughout the claims period, full extension for the period 
prior to March 5, 2009, and extension limited to 10 degrees 
thereafter.

8.  The Veteran's traumatic arthritis of the lumbar spine has 
manifested forward flexion limited to 55 degrees and a 
combined range of motion of the thoracolumbar spine to 122 
degrees; ankylosis of the thoracolumbar spine is not present.

9.  The lumbar spine disability has not resulted in any 
incapacitating episodes necessitating bed rest prescribed by 
a physician.

10.  For the period beginning May 14, 2009, the Veteran has 
manifested incomplete paralysis of the left sciatic nerve 
that more nearly approximates mild than moderate.


CONCLUSIONS OF LAW

1.  New and material evidence has not been received to reopen 
a claim for service connection for sarcoidosis.  38 U.S.C.A. 
§ 5108 (West 2002); 38 C.F.R. § 3.156(a) (2009).

2.  Hypertension was not incurred or aggravated during 
service and may not be presumed to have been incurred in 
service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 1137; 38 
C.F.R. §§ 3.303, 3.307, 3.309.  

3.  The criteria for a compensable rating for bilateral tinea 
pedis have not been met.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 
4.7, 4.118, Diagnostic Code 7806.  

4.  The schedular criteria for a rating in excess of 10 
percent for chondromalacia patella of the left knee based on 
slight instability have not been met.  38 U.S.C.A. § 1155; 38 
C.F.R. §§ 4.7, 4.10, 4.40, 4.45, 4.71a, Diagnostic Code 5257.

5.  The schedular criteria for a rating in excess of 10 
percent for chondromalacia patella of the right knee based on 
slight instability have not been met.  38 U.S.C.A. § 1155; 38 
C.F.R. §§ 4.7, 4.10, 4.40, 4.45, 4.71a, Diagnostic Code 5257.

6.  For the period prior to March 5, 2009, the schedular 
criteria for a separate rating of 10 percent, but not higher, 
for chondromalacia patella of the left knee based on painful 
limited motion have been met.  38 U.S.C.A. § 1155; 38 C.F.R. 
§§ 4.7, 4.10, 4.40, 4.45, 4.71a, Diagnostic Codes 5003, 5260.

7.  For the period prior to March 5, 2009, the schedular 
criteria for a separate rating of 10 percent, but not higher, 
for chondromalacia patella of the right knee based on painful 
limited motion have been met.  38 U.S.C.A. § 1155; 38 C.F.R. 
§§ 4.7, 4.10, 4.40, 4.45, 4.71a, Diagnostic Codes 5003, 5260.

8.  For the period beginning March 5, 2009, the schedular 
criteria for a separate rating of 10 percent, but not higher, 
for chondromalacia patella of the left knee based on 
limitation of extension have been met.  38 U.S.C.A. § 1155; 
38 C.F.R. §§ 4.7, 4.10, 4.40, 4.45, 4.71a, Diagnostic Code 
5261.

9.  For the period beginning March 5, 2009, the schedular 
criteria for a separate rating of 10 percent, but not higher, 
for chondromalacia patella of the right knee based on 
limitation of extension have been met.  38 U.S.C.A. § 1155; 
38 C.F.R. §§ 4.7, 4.10, 4.40, 4.45, 4.71a, Diagnostic Code 
5261.
10.  The schedular criteria for a rating in excess of 20 
percent for traumatic arthritis of the lumbar spine based on 
orthopedic impairment have not been met.  38 U.S.C.A. § 1155; 
38 C.F.R. §§ 4.7, 4.10, 4.14, 4.40, 4.45, 4.71a, Diagnostic 
Codes 5235-5243.

11.  The Veteran's traumatic arthritis of the lumbar spine 
warrants a separate rating of 10 percent, but not higher, for 
the period beginning May 14, 2009, based on neurological 
impairment of left lower extremity.  38 U.S.C.A. § 1155; 
38 C.F.R. §§ 4.7, 4.14, 4.124a, Diagnostic Code 8520. 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Claim to Reopen

A claim which has been finally denied in an unappealed rating 
decision or Board decision may not thereafter be reopened and 
allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) (West 2002).  The 
exception to this rule is 38 U.S.C.A. § 5108, which provides 
that if new and material evidence is presented or secured 
with respect to a claim which has been disallowed, the 
Secretary shall reopen the claim and review the former 
disposition of the claim.

New evidence is defined as existing evidence not previously 
submitted to agency decision makers.  Material evidence means 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence previously of record, and must raise a reasonable 
possibility of substantiating the claim.  38 C.F.R. 
§ 3.156(a).  

In determining whether evidence is new and material, the 
credibility of the evidence is generally presumed.  Justus v. 
Principi, 3 Vet. App. 510, 512-513 (1992).  

In deciding whether new and material evidence has been 
submitted the Board looks to the evidence submitted since the 
last final denial of the claim on any basis.  Evans v. Brown, 
9 Vet. App. 273, 285 (1996).

The Veteran's claim for entitlement to service connection for 
sarcoidosis was denied by the Board in a June 2000 decision.  
The Board determined that the evidence of record did not 
establish the presence of a current disability.  The Board 
noted that while the Veteran had complained of shortness of 
breath during service and was found to have nodules on his 
lungs during a June 1993 VA examination, the competent 
medical evidence of record was negative for a diagnosis of 
sarcoidosis.  

The evidence received since the Board's June 2000 denial of 
the claim includes statements from the Veteran, his testimony 
at the October 2009 hearing, and the report of a VA pulmonary 
examination in February 2009.  This evidence is not material 
as it does not raise a reasonable possibility of 
substantiating the claim.  The statements and testimony of 
the Veteran that he was diagnosed with sarcoidosis during an 
examination conducted upon his return from the Persian Gulf 
are duplicative of statements and testimony already of record 
at the time of the Board's June 2000 decision.  In addition, 
the February 2009 VA examiner found that there was no 
objective evidence of past or present sarcoidosis.  

The evidence added to the record since the last denial of the 
claim does not establish the presence of a necessary element 
of service connection found lacking, i.e., the presence of a 
current disability.  Therefore, new and material evidence has 
not been submitted and reopening of the claim is denied.


Service Connection for Hypertension

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service 
connection requires competent evidence showing: (1) the 
existence of a present disability; (2) in-service incurrence 
or aggravation of a disease or injury; and (3) a causal 
relationship between the present disability and the disease 
or injury incurred or aggravated during service.  Shedden v. 
Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also 
Caluza v. Brown, 7 Vet. App. 498 (1995).  

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time.  If chronicity in service 
is not established, a showing of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b).  Service connection may also be granted for any 
disease diagnosed after discharge when all of the evidence 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).  

The Veteran contends that service connection is warranted for 
hypertension as it was diagnosed during active duty service.  
During his October 2009 videoconference hearing, he testified 
that hypertension was diagnosed in approximately 1990 during 
a military physical examination.    

Service treatment records are negative for complaints or 
treatment associated with hypertension.  A private 
chiropractic examination report dated April 1990 does 
indicate a finding of elevated blood pressure of 134/92, but 
subsequent blood pressure readings during service were 
normal.  In addition, the October 1992 retirement examination 
report indicates that the Veteran's blood pressure was 
measured at 124/70.  

Post-service medical records from the VA Medical Center 
(VAMC) establish that the Veteran was prescribed medication 
for high blood pressure between June and September 2003 and 
was diagnosed with hypertension in February 2004.  Therefore, 
the record establishes the presence of a current disability.  
Furthermore, 
while service treatment records do not document a finding of 
hypertension during service, as discussed below, the 
Veteran's service records are incomplete and he is competent 
to report that hypertension was diagnosed during a physical 
examination.  Resolving reasonable doubt in his favor, the 
Board also finds that the second element necessary for 
service connection-an in-service injury-is demonstrated.  

With respect to the third element of service connection, a 
causal nexus between the current disability and in-service 
injury, the Veteran has not reported a continuity of 
symptoms.  The history he has provided is that he believes he 
was diagnosed with borderline high blood pressure or 
hypertension during service, but did not receive treatment 
for the condition until 2003, ten years after his separation 
from active duty.  

In addition, while the Veteran has been diagnosed with 
hypertension, there is no competent evidence demonstrating 
that this condition manifested to a compensable degree in 
service or during the presumptive period after service.  The 
absence of any clinical evidence for years after service 
weighs the evidence against a finding that the Veteran's 
hypertension was present in service or in the year 
immediately after service.  Maxson v. Gober, 230 F.3d 1330 
(Fed. Cir. 2000).

The record also contains no competent medical evidence of a 
nexus between the Veteran's current disability and his active 
duty service.  In fact, the only medical opinion of record, 
that of VA physician who examined the Veteran and reviewed 
the claims folder in February 2009, weighs against the claim.  
The VA examiner diagnosed hypertension and found that it was 
less likely as not related to military service.  Instead, the 
VA examiner concluded that the Veteran's current hypertension 
had developed after his retirement from the military in 1993.  

The Board has considered the testimony of the Veteran 
connecting his hypertension to service, but as a lay person, 
he is not competent to provide an opinion concerning medical 
causation.  See Espiritu, 2 Vet. App. at 494.  The Board 
acknowledges that the Veteran is competent to testify as to 
observable symptoms, but finds that his opinion as to the 
cause of hypertension simply cannot be accepted as competent 
evidence.  See Jandreau v. Nicholson, 492 F.3d at 1376-1377; 
Buchanan v. Nicholson, 451 F.3d at 1336. 

In sum, the post-service medical evidence of record shows 
that the first evidence of the Veteran's claimed disability 
was ten years after his separation from active duty service.  
In addition, there is no medical evidence that the Veteran's 
hypertension is related to his active duty service.  The 
Board therefore finds that the evidence is against a nexus 
between the Veteran's claimed disability and his active duty 
service.  Accordingly, the Board must conclude that the 
preponderance of the evidence is against the claim, and it is 
denied.  38 U.S.C.A. § 5107(b) (West 2002).


Increased Rating Claims

General Legal Criteria

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities (Rating Schedule).  38 
U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10 (2009).

If two evaluations are potentially applicable, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that 
evaluation; otherwise, the lower evaluation will be assigned. 
38 C.F.R. § 4.7.
In view of the number of atypical instances it is not 
expected, especially with the more fully described grades of 
disabilities, that all cases will show all the findings 
specified.  Findings sufficiently characteristic to identify 
the disease and the disability therefrom, and above all, 
coordination of rating with impairment of function will, 
however, be expected in all instances.  38 C.F.R. § 4.21.

In evaluating a disability, the Board considers the current 
examination reports in light of the whole recorded history to 
ensure that the current rating accurately reflects the 
severity of the condition.  The Board has a duty to 
acknowledge and consider all regulations that are potentially 
applicable.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
The medical as well as industrial history is to be 
considered, and a full description of the effects of the 
disability upon ordinary activity is also required.  38 
C.F.R. §§ 4.1, 4.2, 4.10.

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary 
concern.  Although a rating specialist is directed to review 
the recorded history of a disability in order to make a more 
accurate evaluation, see 38 C.F.R. § 4.2, the regulations do 
not give past medical reports precedence over current 
findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Staged 
ratings are, however, appropriate for an increased rating 
claim when the factual findings show distinct time periods 
where the service-connected disability exhibits symptoms that 
would warrant different ratings.  The relevant focus for 
adjudicating an increased rating claim is on the evidence 
concerning the state of the disability from the time period 
one year before the claim was filed until VA makes a final 
decision on the claim.  Hart v. Mansfield, 21 Vet. App. 505 
(2008).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).


Tinea Pedis

Service connection for bilateral tinea pedis was granted in a 
March 2004 rating decision with an initial noncompensable 
rating assigned, effective August 22, 1996.  The claim for an 
increased disability rating was received in October 2004, and 
was denied by rating decision in April 2006.

The Veteran's disability is currently rated by analogy to 
dermatitis or eczema under Diagnostic Code 7806.  

Under the provisions of Diagnostic Code 7806 a noncompensable 
evaluation contemplates less than five percent of the entire 
body or less than five percent of exposed areas affected, and 
no more than topical therapy required during the past 12-
month period.  A 10 percent evaluation is warranted for cases 
with at least five percent, but less than 20 percent of the 
entire body, or at least five percent, but less than 20 
percent, of exposed areas affected; or intermittent systemic 
therapy such as corticosteroids or other immunosuppressive 
drugs required for a total duration of less than six weeks 
during the past 12-month period.  A 30 percent evaluation is 
assigned in cases of 20 to 40 percent of the entire body or 
20 to 40 percent of exposed areas affected; or systemic 
therapy such as corticosteroids or other immunosuppressive 
drugs required for a total duration of six weeks or more, but 
not constantly, during the past 12- month period.  A 60 
percent evaluation is warranted in cases of more than 40 
percent of the entire body or more than 40 percent of exposed 
areas affected; or constant or near- constant systemic 
therapy such as corticosteroids or other immunosuppressive 
drugs required during the past 12-month period.  
Alternatively, eczema may be evaluated as disfigurement of 
the head, face, or neck (Diagnostic Code 7800) or (Diagnostic 
Codes 7801-7805), depending upon the predominant disability.

In this regard, the Board notes that as of October 23, 2008, 
revised provisions for evaluating scars were enacted.  This 
new regulation, however, indicates that the revised 
provisions are applicable only to claims received on or after 
October 23, 2008.  Accordingly, these revisions do not apply 
to the present case.  73 Fed. Reg. 54708 (Sept. 23. 2008).  
Rather, the Veteran's claim will be considered solely under 
the criteria effective as of the date of the claim.

In this case, the Veteran is service-connected for tinea 
pedis, and his symptoms are confined to his feet.  The 
Diagnostic Codes pertaining to scars and disfigurement of the 
head, face, or neck are therefore not for application.  See 
38 C.F.R. § 4.118, Diagnostic Code 7806.  

The Board finds that a compensable rating is not warranted 
for the Veteran's bilateral tinea pedis.  VA examiners in 
September 2006 and March 2009 both determined that the 
Veteran's tinea pedis affected 0 percent of exposed area and 
only 1 or 1.8 percent of the total body surface area.  In 
addition, the Veteran has consistently reported that he 
treats his tinea pedis with over-the-counter medications, 
creams, and shoe inserts.  It is therefore clear that he does 
not require intermittent treatment with systemic therapy such 
as corticosteroids or other immunosuppressive drugs at any 
time during the appeal period.  Therefore, the disability 
most nearly approximates the criteria associated with the 
currently assigned noncompensable rating and an increased 
evaluation is not warranted at any time.

Bilateral Knees

Service connection for chondromalacia patella of the left and 
right knees was granted in an April 1994 rating decision with 
initial noncompensable evaluations assigned, effective May 1, 
1993.  The current 10 percent rating for the right knee was 
granted in a November 1997 rating decision, effective June 
17, 1997, and the current 10 percent rating of the left knee 
was granted in a May 2002 rating decision, effective August 
6, 1996.  

As noted above, the claim for entitlement to an increased 
rating for chondromalacia patella of the left knee originates 
from a November 1996 rating decision, while the claim for an 
increased rating for right knee chondromalacia patella stems 
from an April 2006 rating decision.  Therefore, the left knee 
claim encompasses a longer appeals period.  

The Veteran's chondromalacia patella of the left and right 
knees is currently assigned separate 10 percent ratings for 
each knee under Diagnostic Code 5257 for slight instability.  
Diagnostic Code 5257 provides that knee impairment with 
recurrent subluxation or lateral instability warrants a 10 
percent evaluation if it is slight, a 20 percent evaluation 
if it is moderate, or a 30 percent evaluation if it is 
severe.  38 C.F.R. § 4.71a, Diagnostic Code 5257.  

The Veteran has complained of left and right knee instability 
at several times during the appeals period, including at his 
October 2009 videoconference hearing.  However, the record 
contains no objective evidence of instability or subluxation 
of either knee.  None of the seven VA examiners who have 
examined the Veteran's knees between September 1996 and 
February 2009 have noted instability of the knees and all 
medical tests have shown the knees to be stable.  Therefore, 
although the Veteran has reported having some instability of 
the knees during the claims periods, based on the lack of 
objective evidence of instability or recurrent subluxation, 
the Board finds that the Veteran's instability of the knees 
do not most nearly approximate moderate or severe and ratings 
in excess of 10 percent under Diagnostic Code 5257 are not 
warranted. 

VA's General Counsel has held that a claimant who has 
arthritis and instability of the knee may be rated separately 
under diagnostic Codes 5003 and 5257.  VAOPGCPREC 23-97; 62 
Fed. Reg. 63,604 (1997).  Diagnostic Code 5003 rates 
arthritis on the basis of limitation of motion under the 
appropriate codes for the specific joint or joints involved.  
If the limitation of motion is noncompensable, a rating of 10 
percent is for application for each such major joint or group 
of minor joints affected by limitation of motion, to be 
combined, not added under Diagnostic Code 5003.   Limitation 
of motion must be objectively confirmed by findings such as 
swelling, muscle spasm, or satisfactory evidence of painful 
motion.  38 C.F.R. § 4.71a, Code 5003.

The General Counsel subsequently clarified that for a knee 
disability rated under Diagnostic Code 5257 or Diagnostic 
Code 5259 to warrant a separate rating for arthritis based on 
X-ray findings and limitation of motion, limitation of motion 
under Diagnostic Code 5260 or Diagnostic Coda 5261 need not 
be compensable but must at least meet the criteria for a 
zero-percent rating.  A separate rating for arthritis could 
also be based on X-ray findings and painful motion under 38 
C.F.R. § 4.59.  VAOPGCPREC 9-98 (1998).  

For rating purposes, normal range of motion in a knee joint 
is from 0 to 140 degrees.  38 C.F.R. § 4.71, Plate II.  For 
disabilities evaluated on the basis of limitation of motion, 
VA is required to apply the provisions of 38 C.F.R. §§ 4.40, 
4.45, pertaining to functional impairment.  The Court has 
instructed that in applying these regulations VA should 
obtain examinations in which the examiner determined whether 
the disability was manifested by weakened movement, excess 
fatigability, incoordination, or pain.  Such inquiry is not 
to be limited to muscles or nerves. 

These determinations are, if feasible, to be expressed in 
terms of the degree of additional range-of-motion loss due to 
any weakened movement, excess fatigability, incoordination, 
or pain.  DeLuca v. Brown, 8 Vet. App. 202 (1995); see also 
Johnston v. Brown, 10 Vet. App. 80, 84-5 (1997); 38 C.F.R. § 
4.59.

The Veteran has experienced limitation of motion of the knees 
throughout their respective claims periods and bilateral 
degenerative joint disease was diagnosed at the February 2008 
VA examination.  Therefore, a separate rating for arthritis 
and instability is for consideration in this case.  
VAOPGCPREC 23-97; 62 Fed. Reg. 63,604 (1997).  

Limitation of extension of a leg is rated under Diagnostic 
Code 5261 which provides for a noncompensable rating when 
extension is limited to 5 degrees.  A 10 percent evaluation 
is warranted for extension limited to 10 degrees and a 20 
percent evaluation is assigned when extension is limited to 
15 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5261.

For the period prior to March 5, 2009, the Veteran's left and 
right knees manifested full extension.  However, during the 
March 2009 VA examination, the Veteran's bilateral knees were 
found to lack 10 degrees of full extension.  The VA examiner 
found that the Veteran would lose a further 20 degrees of 
flexion with repetitive use, but extension was not 
additionally limited.  Therefore, with consideration of 
functional factors, the Veteran's chondromalacia patella of 
the knees has most nearly approximated extension that was 
limited to 10 degrees for the period beginning March 5, 2009, 
and separate 10 percent ratings for limitation of extension 
are warranted under Diagnostic Code 5261 during this period.  

The medical evidence also establishes that the Veteran has 
experienced limitation of flexion of both knees.  However, he 
has not manifested limitation of motion of the knees 
sufficient for even a noncompensable rating based on 
limitation of flexion.  Diagnostic Code 5260, pertaining to 
limitation of flexion of the leg, provides for a 
noncompensable evaluation when flexion is limited to 60 
degrees.  A 10 percent evaluation is appropriate if flexion 
is limited to 45 degrees and a 20 percent evaluation is 
assigned if flexion is limited to 30 degrees.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5260 (2009).  

With respect to the left knee, the Veteran has manifested 
some limitation of flexion throughout the claims period since 
the September 1996 VA examination when range of motion of the 
left knee was from 0 to 120 degrees.  Flexion of the left 
knee was most limited at the February 2008 VA examiner when 
it was measured to 70 degrees with end of range pain.  The 
February 2008 VA examiner also found that there was no 
additional functional loss following repetitive use.  
Therefore, even with consideration of all relevant functional 
factors, it is clear that while the Veteran has experienced 
limited motion of the left knee, he has not manifested 
limitation of flexion that most nearly approximates 45 
degrees, as required for a compensable rating under 
Diagnostic Code 5260, or flexion limited to 60 degrees as 
required for a noncompensable rating.  

Similarly, the Veteran's right knee has manifested limitation 
of flexion, but not to a compensable degree.  The December 
2005 VA examiner, the first to examine the right knee during 
the claims period, found that flexion of the right knee was 
limited to 120 degrees with pain beginning at 90 degrees.  
Additionally, the VA examiner found that the Veteran would 
lose an additional 10 degrees of flexion upon repetitive use.  
With consideration of all functional factors, the Veteran has 
therefore manifested right knee flexion that was most limited 
to 80 degrees during the claims period, and is noncompensable 
under Diagnostic Code 5260.  

VA's General Counsel has held that separate ratings are 
available for limitation of flexion and limitation of 
extension under Diagnostic Codes 5260 and 5261.  VAOPGCPREC 
9-2004 (2004).  In this case, however, the Veteran does not 
meet the requirements for even a noncompensable rating under 
Diagnostic Code 5260 for limitation of flexion of either 
knee.  Hence, a separate rating for limitation of flexion is 
not appropriate under Diagnostic Code 5260.

While the Veteran's left and right knee limitation of flexion 
is not compensable under Diagnostic Code 5260, as noted 
above, Diagnostic Code 5003 pertaining to arthritis provides 
that a rating of 10 percent is for application in cases of 
noncompensable limitation of motion.  A note following the 
diagnostic code specifies that such a rating is not to be 
combined with ratings based on limitation of motion.  
38 C.F.R. § 4.71a, Diagnostic Code 5003, Note(1) (2009).  As 
the Board has determined that a separate 10 percent rating is 
warranted for limitation of extension of the left and right 
knees for the period beginning March 5, 2009, an additional 
separate rating for limitation of flexion under Diagnostic 
Code 5003 is only appropriate for the period prior to March 
5, 2009.  

A separate 10 percent rating for noncompensable limitation of 
flexion under Diagnostic Code 5003 is accordingly warranted 
for the chondromalacia patella of the left and right knees 
for the period prior to March 5, 2009.  38 C.F.R. §§ 4.59, 
4.71a, Diagnostic Code 5003.

A 20 percent evaluation is possible for dislocated semilunar 
cartilage, with frequent episodes of "locking," pain, and 
effusion.  38 C.F.R. § 4.71a, Diagnostic Code 5258.  A 10 
percent rating is also warranted for removal of semilunar 
cartilage under Diagnostic Code 5259.  As the Veteran's knees 
have not manifested dislocated semilunar cartilage, periods 
of locking, and have not been treated with surgery, these 
diagnostic codes are not for application in this case.  

The Board has considered whether there is any schedular basis 
for granting higher ratings other than those granted above, 
but has found none.  In addition, the Board has considered 
the doctrine of reasonable doubt but has determined that it 
is not applicable to this period because the preponderance of 
the evidence is against the claims.  38 U.S.C.A. § 5107(b); 
38 C.F.R. §§ 4.7, 4.21.

Traumatic Arthritis of Lumbar Spine

Service connection for traumatic arthritis of the lumbar 
spine was granted in an April 1996 rating decision with an 
initial 10 percent evaluation assigned, effective May 1, 
1993.  The current 20 percent evaluation was granted by the 
Board in a November 2004 decision and implemented by the RO 
in December 2004, effective November 8, 2000. 

The Veteran's current 20 percent evaluation was assigned by 
the Board in its November 2004 decision as the Veteran's back 
disability most nearly approximated a moderate disability 
under the provisions of 38 C.F.R. § 4.71a in effect prior to 
September 23, 2002.  The Veteran's current claim for an 
increased rating was received in April 2005, therefore, his 
claim will be decided with consideration of the current 
rating criteria for rating the spine, effective September 26, 
2003.  

The Veteran was diagnosed with degenerative disc disease by 
the February 2008 VA examiner.  In addition, a neurologist at 
the VAMC in May 2009 noted that imaging studies showed 
degenerative disc disease of the lumbar spine in the L3-4 
through L5-S1 levels.  Therefore, the criteria associated 
with intervertebral disc syndrome are applicable to this 
claim. 

Under 38 C.F.R. § 4.71a, Diagnostic Code 5243, a 20 percent 
evaluation is assigned in cases of intervertebral disc 
syndrome with incapacitating episodes having a total duration 
of at least two weeks but less than four weeks during the 
past twelve months.  A 40 percent evaluation contemplates 
incapacitating episodes having a total duration of at least 
four weeks but less than six weeks during the past twelve 
months.  An "incapacitating episode" is a period of acute 
signs and symptoms due to intervertebral disc syndrome that 
requires bedrest prescribed by a physician and treatment by a 
physician.  Associated objective neurological abnormalities 
(e.g., bladder and bowel impairment) are to be evaluated 
separately.  

Throughout the claims period, the Veteran has not alleged, 
and the record does not show, that he has experienced any 
incapacitating episodes requiring bedrest prescribed by a 
physician.  He has consistently denied requiring prescribed 
bedrest when asked by VA examiners, and clinical records from 
the VAMC are negative for treatment of this nature.  
Therefore, an increased rating is not warranted under 
Diagnostic Code 5243.

Under the current Rating Schedule, lumbosacral and cervical 
spine disabilities are evaluated under a general rating 
formula for rating diseases and injuries of the spine 
(outlined below).  38 C.F.R. § 4.71a, Diagnostic Codes 5237-
5243 (2009).  Intervertebral disc syndrome will be evaluated 
under the general formula for rating diseases and injuries of 
the spine or under the formula for rating intervertebral disc 
syndrome based on incapacitating episodes (outlined above), 
whichever method results in the higher evaluation when all 
disabilities are combined under 38 C.F.R. § 4.25.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5243.

Under the general rating formula for rating diseases and 
injuries of the spine, effective September 26, 2003, with or 
without symptoms such as pain, stiffness or aching in the 
area of the spine affected by residuals of injury or disease, 
the following ratings will apply.  A 20 percent evaluation is 
warranted for forward flexion of the thoracolumbar spine 
greater than 30 degrees, but not greater than 60 degrees; the 
combined range of motion of the thoracolumbar spine is not 
greater than 120 degrees; or if there is muscle spasm or 
guarding severe enough to result in an abnormal gait or 
abnormal spinal contour such as scoliosis, reversed lordosis, 
or abnormal kyphosis.  A 40 percent evaluation is warranted 
if forward flexion of the thoracolumbar spine is to 30 
degrees or less or if there is favorable ankylosis of the 
entire thoracolumbar spine.  

With respect to limitation of motion of the Veteran's lumbar 
spine, his movement was most restricted during the March 2009 
VA examination when the combined range of motion of the spine 
measured to 122 degrees with pain.  Forward flexion alone was 
most limited at the February 2008 VA examination, when it was 
restricted to 55 degrees with pain at the end of testing.  
Both the February 2008 and March 2009 VA examiners also found 
that range of motion was not additionally limited following 
repetitive use.

While the Veteran has manifested some limitation of motion of 
the thoracolumbar spine, the record contains no objective 
evidence of ankylosis.  The Veteran testified in October 2009 
that he experienced constant pain from his back that 
negatively impacted his ability to sleep, play with his 
children, and affected his overall quality of life.  During 
the February 2008 and March 2009 VA examinations, the Veteran 
also reported that his back pain reduced his overall mobility 
and affected his employment as a seasonal worker.  The Board 
has considered the statements and testimony of the Veteran 
regarding his disability, but the medical evidence clearly 
establishes that the Veteran has retained some useful motion 
of his lumbar spine, and does not establish that the 
condition manifests favorable ankylosis of the entire 
thoracolumbar spine.

Therefore, it is clear that even when all pertinent 
disability factors are considered, the orthopedic impairment 
from the Veteran's traumatic arthritis of the lumbar spine 
does not most nearly approximate the criteria associated with 
an evaluation in excess of 20 percent at anytime during the 
claims period.  38 C.F.R. § 4.71a, Diagnostic Codes 5235-
5243.

While an increased rating is not warranted for the orthopedic 
impairment associated with the Veteran's lumbar spine 
disability, the Board finds that a separate 10 percent rating 
for neurological impairment of the left lower extremity is 
appropriate for the period beginning May 14, 2009.  See 
38 C.F.R. § 4.71a, General Rating Formula for Diseases and 
Injuries of the Spine, Note (1).

Disability involving a neurological disorder is ordinarily to 
be rated in proportion to the impairment of motor, sensory, 
or mental function.  When the involvement is wholly sensory, 
the rating should be for the mild, or, at most, the moderate 
degree.  38 C.F.R. §§ 4.120, 4.124a.  

Complete paralysis of the sciatic nerve warrants an 80 
percent evaluation; with complete paralysis of the sciatic 
nerve, the foot dangles and drops, no active movement of the 
muscles below the knee is possible, and flexion of the knee 
is weakened or (very rarely) lost.  Incomplete paralysis of 
the sciatic nerve warrants a 60 percent evaluation if it is 
severe with marked muscular dystrophy, a 40 percent 
evaluation if it is moderately severe, a 20 percent 
evaluation if it is moderate or a 10 percent evaluation if it 
is mild.  38 C.F.R. § 4.124a, Diagnostic Code 8520.

The evidence of record establishes the presence of mild 
incomplete paralysis of the left sciatic nerve for the period 
beginning May 14, 2009.  At a May 2009 VA neurological 
consultation, the Veteran complained of increased back pain 
and was found to have decreased sensation in the left S1 
distribution.  Although the Veteran testified in October 2009 
that he experienced pain radiating down both legs, there is 
no objective evidence of neurological impairment to the right 
lower extremity at any time during the claims period.  

In addition, a rating in excess of 10 percent under 
Diagnostic Code 8520 is not warranted for the left lower 
extremity as the record contains no other objective evidence 
of neurological impairment from the Veteran's lumbar spine 
disability.  The December 2005, February 2008, and March 2009 
VA examiners all found that the Veteran was neurologically 
normal following sensory and motor tests, and the Veteran 
denied experiencing pain radiating into his legs.  The May 
2009 VA neurologist found  only a loss of sensation on the 
left side, and this constitutes the first objective evidence 
of a neurological abnormality from the lumbar spine 
disability.  Therefore, a separate 10 percent rating, but not 
higher, is warranted for mild neurological impairment of the 
left lower extremity under Diagnostic Code 8520 for the 
period beginning May 14, 2009.  

The Board has considered whether there is any other schedular 
basis for granting a higher rating other than the separate 
rating assigned above, but has found none.  In addition, the 
Board has considered the doctrine of reasonable doubt but has 
determined that it is not applicable to this period because 
the preponderance of the evidence is against the claim.


Other Considerations

Occupational Impairment

The Court has recently held that a request for a total 
disability rating due to individual employability resulting 
from service-connected disability (TDIU), whether expressly 
raised by a veteran or reasonably raised by the record, is 
not a separate claim for benefits, but is rather part of the 
adjudication of a claim for increased compensation.  Rice v. 
Shinseki, 22 Vet. App. 447 (2009).  Thus, when entitlement to 
TDIU is raised during the appeal of a rating for a 
disability, it is part of the claim for benefits for the 
underlying disability.  Id at 454.

In this case, the record is negative for evidence that the 
Veteran is unemployable due to his service-connected 
disabilities current on appeal.  He has continued to work 
throughout the claims period, and was noted by the March 2009 
VA examiner to be employed as a seasonal employee of 
Darlington County.  The Veteran testified in October 2009 
that his seasonal job did not require much walking, as he 
rode in a vehicle a majority of the time.  He has not 
specifically reported that he has lost any time from work or 
is unable to perform his duties due to his service-connected 
disabilities, nor has the Veteran indicated that his current 
status as a seasonable employee is a result of his medical 
conditions.  Although the Veteran indicated in the April 2006 
notice of disagreement that he had some trouble working due 
to symptoms of tinea pedis, the RO responded with a letter in 
June 2006 inviting the Veteran to file a claim for TDIU.  No 
response to this letter was received.  

Therefore, remand or referral of a claim for TDIU is not 
necessary as there is no evidence of unemployability due to 
the service-connected disabilities addressed in this 
decision.


Extraschedular Rating

In exceptional cases an extraschedular rating may be 
provided.  38 C.F.R. § 3.321.  The Court has set out a three-
part test, based on the language of 38 C.F.R. § 3.321(b)(1), 
for determining whether a veteran is entitled to an extra-
schedular rating: (1) the established schedular criteria must 
be inadequate to describe the severity and symptoms of the 
claimant's disability; (2) the case must present other 
indicia of an exceptional or unusual disability picture, such 
as marked interference with employment or frequent periods of 
hospitalization; and (3) the award of an extra-schedular 
disability rating must be in the interest of justice.  Thun 
v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 
No. 2008-7135, 2009 WL 2096205 (Cir. 2009).  

The Board finds that the rating criteria contemplate the 
Veteran's disabilities.  The Veteran's orthopedic 
disabilities are manifested by symptoms such as painful 
motion and some neurological impairment.  These 
manifestations are contemplated in the rating criteria.  In 
addition, the Veteran's skin condition has manifested itchy 
skin of the feet and has required the use of topical 
medications.  These symptoms are also addressed in the rating 
criteria.  The rating criteria are therefore adequate to 
evaluate the Veteran's disabilities and referral for 
consideration of extraschedular rating is not warranted.


Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2009) defined VA's duty to assist a veteran in 
the development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).

VA must inform the claimant of any information and evidence 
not of record (1) that is necessary to substantiate the 
claim; (2) that VA will seek to provide; (3) and that the 
claimant is expected to provide.  Pelegrini v. Principi 
(Pelegrini II), 18 Vet. App. 112, 120-21 (2004), see 38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

In this case, notice fulfilling the requirements of 38 C.F.R. 
§ 3.159(b) was furnished to the Veteran in November 2005, 
June 2007, January 2008, and June 2008 letters.  The Veteran 
also received notice regarding the disability-rating and 
effective-date elements of the claims in a March 2006 letter.  
See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

The Court has held that, in claims to reopen, the duty to 
notify requires that the Secretary look at the bases for the 
denial in the prior decision and respond with a notice letter 
that describes what evidence would be necessary to 
substantiate the element or elements required to establish 
service connection that were found insufficient in the 
previous denial.  See Kent v. Nicholson, 20 Vet. App. 1 
(2006).
The Veteran was provided notice of the criteria necessary for 
reopening a previously denied claim in a June 2007 VCAA 
notification letter.  In addition, he was informed of the 
reason for his prior denial of service connection.  VA has 
therefore substantially fulfilled its specific duties to 
notify with regard the Veteran's claim to reopen.  

VCAA notice should be given before an initial AOJ decision is 
issued on a claim.  Pelegrini II, 18 Vet. App. at 119-120.  
While complete VCAA notice was provided after the initial 
adjudication of the claims, this timing deficiency was 
remedied by the issuance of VCAA notice followed by 
readjudication of the claims.  Mayfield v. Nicholson, 444 F. 
3d 1328 (Fed. Cir. 2006).  The claims were readjudicated in 
the March 2009 SSOC.  Therefore, any timing deficiency has 
been remedied.

VA is also required to make reasonable efforts to help a 
claimant obtain evidence necessary to substantiate his claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This "duty 
to assist" contemplates that VA will help a claimant obtain 
records relevant to her claim, whether or not the records are 
in Federal custody, and that VA will provide a medical 
examination or obtain an opinion when necessary to make a 
decision on the claim.  38 C.F.R. § 3.159(c)(4).

VA has obtained records of treatment reported by the Veteran, 
including service treatment records, records of VA treatment, 
and private medical records.  With respect to the Veteran's 
service treatment records, the Board notes that the claims 
folder contains very few records of the Veteran's active duty 
service for the period between 1970 and 1991.  Multiple 
attempts have been made to procure complete records from the 
National Personnel Records Center (NPRC) and the U.S. Army 
since 1992, by both VA and the Veteran himself.  There is no 
indication that additional efforts to obtain the missing 
records would be successful,  and the Board therefore finds 
that VA has made reasonable efforts to aid the Veteran in 
obtaining evidence to substantiate his claim and has complied 
with the VCAA's duty to assist requirements. 

The Veteran has also been provided proper VA examinations in 
response to his claims for increased ratings and his claim 
for service connection.  While a VA medical opinion has not 
been obtained in connection with the claim to reopen, VA has 
no duty to obtain medical examination or opinion because new 
and material evidence has not been received to reopen the 
claim.  38 C.F.R. § 3.159(c)(4)(iii) (2009).

For the reasons set forth above, the Board finds that VA has 
complied with the VCAA's notification and assistance 
requirements.  


ORDER

New and material evidence not having been received, reopening 
of the claim for entitlement to service connection for 
sarcoidosis is denied. 

Entitlement to service connection for hypertension, claimed 
as high blood pressure, is denied. 

Entitlement to a compensable rating for bilateral tinea pedis 
is denied. 

Chondromalacia patella of the left knee warrants a 10 percent 
rating for slight instability, a separate 10 percent rating 
for painful limited motion for the period prior to March 5, 
2009, and a 10 percent rating limitation of extension for the 
period beginning March 5, 2009, and to this extent, the claim 
is granted.  

Chondromalacia patella of the right knee warrants a 10 
percent rating for slight instability, a separate 10 percent 
rating for painful limited motion for the period prior to 
March 5, 2009, and a 10 percent rating for limitation of 
extension for the period beginning March 5, 2009, and to this 
extent, the claim is granted.  

Traumatic arthritis of the lumbar spine warrants a 20 percent 
rating for orthopedic impairment and a separate 10 percent 
rating for neurologic impairment of the left 


lower extremity for the period beginning May 14, 2009, and to 
this extent, the claim is granted. 



______________________________________________
Nancy Rippel
Acting Veterans Law Judge
 Board of Veterans' Appeals



 Department of Veterans Affairs


